DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 13 and 20, each claim recites flow through the bypass loop valve “regardless of the fluid pressure within the system”.  However, as indicated by claim 15, the bypass loop valve disclosed by applicant is subject to restrictions in flow beneath its cracking pressure.  Inasmuch as the “regardless” limitation contradicts this disclosure and is not supported by similar language in the specification, the examiner concludes that the limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim positively recites “a return channel” twice, raising confusion as to whether one or more return channels are part of the claimed invention.  The examiner will interpret these recitations as referring to the same element for the purpose of examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 5,515,938 to Haga et al. (Haga hereinafter).
Haga teaches a pump system (10’, see Fig. 10 as annotated below) comprising a fluid pump (20) having a pump input (PI) and a pump output (PO), in communication with a flow circuit comprising an inlet port (IP), an input flow channel (IFC), an output flow channel (OFC), a bypass flow orifice (22) sized to restrict fluid flow in the output flow channel, a bypass loop valve (26) downstream of the bypass flow orifice such that all fluid in direct contact with the bypass loop valve must pass through the bypass flow orifice first, a return channel (RC), an outlet branch (OB) connected to the output flow channel (at CP) upstream of the bypass flow orifice (the examiner notes that general connection is larger in scope than a fluid connection), an outlet flow orifice (30) sized to restrict fluid flow in the outlet branch, an outlet branch valve (38), and an outlet port (at 38) downstream of the outlet flow orifice and branch valve.

    PNG
    media_image1.png
    813
    694
    media_image1.png
    Greyscale

Regarding claim 13, Haga teaches that fluid is allowed to flow into the inlet flow channel only from the inlet port and the return channel, and that all fluid flowing through the return channel flows first through the bypass loop orifice and loop valve.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-12, 16-18 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6,296,456 to Thornelow et al. (Thornelow hereinafter) in view of US PGPub 2007/0006580 to Hesse.
Regarding claim 1, Thornelow teaches a pump system (10, 11) comprising: a fluid pump (10) having an pump input (13) and a pump output (15) in fluid communication with a fluid flow circuit wherein said flow circuit comprises: an inlet port (see annotated Fig. 1 below); an inlet flow channel (see below) providing fluid communication from the inlet port to the pump input; an output flow channel (17, vertical section in Fig. 1) in fluid communication with the pump output; a bypass loop valve (29, 30), wherein the output flow channel provides a fluid path from the pump output to the bypass loop valve; a return channel (32) disposed downstream from the bypass loop valve, wherein the return channel is connected to the inlet flow channel and forms a fluid pathway between the bypass loop valve and the inlet flow channel; an outlet branch (17, horizontal section in Fig. 1) connected to the output flow channel upstream from the bypass flow orifice; an outlet flow orifice (valve seat that is closed by 19); 2an outlet branch valve (19), wherein the outlet branch provides a fluid pathway from the pump output to the outlet branch valve and the outlet branch valve is disposed downstream from the outlet flow orifice; and an outlet port (20) disposed downstream from the outlet branch valve.

    PNG
    media_image2.png
    637
    451
    media_image2.png
    Greyscale
 

Thornelow does not teach inlet and outlet orifices sized to restrict the fluid flow to those elements.  Hesse teaches another pump system generally, and particularly teaches that various destinations for the fluid (4, 6) are provided with respective pressure compensating valves (24, 26) which are themselves supplied with fluid via variable restrictors (18, 20).  Hesse teaches that this system allows the flow to each destination to be metered (paragraphs 29, 31).  Therefore, it would have been obvious to one of ordinary skill in the art to provide respective flow restrictors, that is flow orifices sized to restrict fluid flow, to each of the destinations relative to the pump (10) of Thornelow.  As flow to these destinations are controlled by the bypass loop valve (29, 30) and the non-return valve (19), it would have been obvious to provide a flow orifice upstream of each, as taught by Hesse, in order to meter the flow to the main and bypass flows of Thornelow.
Regarding claim 2, Thornelow teaches an exhaust channel (e.g. 20) that is connected to the outlet branch and entirely separated from the return channel (32).
Regarding claim 3, per the combination with Hesse, the bypass flow orifice is connected to the bypass loop valve (29, 30) of Thornelow.
Regarding claim 4, Thornelow further teaches an exhaust channel (18) disposed between the outlet branch valve and the outlet port so as to form a fluid pathway from the outlet branch valve to the outlet port; wherein there exists no fluid pathway between the exhaust channel and the pump input.
Regarding claim 5, Thornelow teaches only a single fluid pathway between the pump output and the inlet flow channel.
Regarding claim 6, Thornelow teaches that the single fluid pathway between the pump output and the inlet flow channel consists of: the output flow channel; the bypass flow orifice being disposed downstream from the pump output; the bypass loop valve being disposed downstream from the bypass flow orifice; and the return channel being disposed downstream from the bypass loop valve and connecting the bypass loop valve to the inlet flow channel.
Regarding claim 7, Thornelow teaches that the return channel includes only a single inlet (the interface between 31 and 32) at the bypass loop valve (30) and a single outlet (31a) that is connected to the inlet flow channel.
Regarding claim 10, Thornelow teaches the limitations of the parent claim as discussed above, but does not teach the limitation of separate manifolds.  However, this amounts to merely rendering the noted parts of Thornelow to be separable, which has been held to be obvious (MPEP 2144.04 V. C).  As there is no disclosed advantage of this arrangement the examiner finds no evidence of record to weigh against a conclusion of obviousness.
Regarding claims 11 and 12, inasmuch as the flow orifices taught by Hesse are of variable area and size, they are capable of being of different sizes according to the control signals applied thereto.  Furthermore, as indicated by Hesse as cited above, size of a flow orifice is a result effective variable determining a flow rate therethrough.  As such, particular sizes of those orifices, in both absolute terms and relative to each other, are obvious as the routine optimization of flow rates therethrough (MPEP 2144.05).
Regarding claims 16-17, the examiner takes Official Notice that determination of fluid flow by sensors is well known.  The examiner predicates this taking on the existence of CPC subgroup F04B2205/01, which relates to the claimed pressure.  The examiner therefore concludes it would have been obvious to use a sensor to sense flow parameters in the inlet flow channel of Thornelow in order to provide feedback for control or monitoring.  Furthermore, the applicant did not traverse this finding in the reply dated 11 May 2022.
Regarding claim 17, the claimed location arises naturally from the structure of Thornelow, in which the return passage is at one end of the inlet flow channel and the pump input.
Regarding claim 18, Thornelow teaches a pump system (10, 11) comprising: a fluid pump (10) having a pump input (13) and a pump output (18); an inlet flow channel (see above) connected to the pump input and consisting of an inlet port (see below), a fluid pathway, and a junction point; an output flow channel (17, vertical section) connected to the pump output; a bypass loop valve (30) having a bypass flow orifice (31) in fluid communication with the output flow channel such that the bypass flow orifice is disposed between the pump output and the bypass loop valve; a return channel (32) connected only to the bypass loop valve and the inlet flow channel and forming a single fluid pathway therebetween and consisting of a connection (see below), a fluid pathway, and the junction point; an outlet branch (17, horizontal) connected to the output flow channel wherein the connection location of the outlet branch the output flow channel is between the pump output and the bypass flow orifice; an outlet branch valve (19) having an outlet branch orifice (valve seat) in fluid communication with the outlet branch such that the outlet branch orifice is disposed between the pump output and the outlet branch valve.


    PNG
    media_image3.png
    760
    580
    media_image3.png
    Greyscale


Thornelow does not teach dedicated inlet and outlet orifices.  Hesse teaches another pump system generally, and particularly teaches that various destinations for the fluid (4, 6) are provided with respective pressure compensating valves (24, 26) which are themselves supplied with fluid via variable restrictors (18, 20).  Hesse teaches that this system allows the flow to each destination to be metered (paragraphs 29, 31).  Therefore, it would have been obvious to one of ordinary skill in the art to provide respective flow restrictors, that is flow orifices, to each of the destinations relative to the pump (10) of Thornelow.  As flow to these destinations are controlled by the bypass loop valve (29, 30) and the non-return valve (19), it would have been obvious to provide a flow orifice upstream of each, as taught by Hesse, in order to meter the flow to the main and bypass flows of Thornelow.
Regarding claim 20, Thornelow teaches that all fluid passing through the output flow channel must first pass through the bypass flow orifice and then through the bypass loop valve.  The examiner notes that in at least some valve states fluid from the other outlet line (16) has not passed through the output flow channel.
Regarding claims 21 and 22, Thornelow teaches that the pump output (15) and output flow channel (17) are linearly aligned, as shown in Fig. 1, with the outlet flow path connected at a right angle at a point upstream of the outlet branch valve (19) and bypass loop valve (29, 30) such that pressure from fluid passing through the bypass flow orifice of Hesse would subsequently flow through the bypass loop valve and recirculate through the pump where it may then pass through the outlet branch valve (19) and cause the bypass valve loop to open.  
Regarding claim 23, Thornelow teaches that the entirety of the bypass loop valve is disposed downstream of the bypass flow orifice as mapped herein.

Claims 14, 15 and 19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornelow in view of Hesse as applied to claim 1 above, and further in view of US Patent 6,494,182 to Djordjevic (Djordjevic).
Regarding claim 14, the previously applied reference teaches the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.
Regarding claim 15, inasmuch as Djordjevic teaches a closing bias on the bypass valve (50) and not on an outlet valve (24), it is taught that the bypass should have a higher cracking pressure.  In addition, it would have been obvious to arrange the cracking pressure of the bypass valve to be greater than an outlet valve to avoid entirely short circuiting the pump.
Regarding claim 19, the previously applied reference teach the limitations of the parent claim, and further teaches that the outlet branch valve (19) is a check valve, but does not teach that the bypass valve is a check valve.  Djordjevic teaches another bypass pump system having a bypass valve (50) which is a proportionally controlled check valve.  Djordjevic teaches that this allows timing and control of the bypass operation by control unit.  Therefore, it would have been obvious to one of ordinary skill in the art to replace the bypass valve of Thornelow with a valve as taught by Djordjevic in order to allow positive control thereof by a controller.

Response to Arguments
Applicant’s arguments, see page 8, filed 18 August 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thornelow as modified in view of Hesse, as detailed above.
With respect to the argument that Thornelow does not teach the claimed flow relations between the bypass flow orifice and bypass loop valve, the examiner is persuaded.  However, as this limitation is taught by Hesse, claim 1 is obvious in view of the analysis presented above.
With respect to applicant’s allegation that “[i]n Thornelow, fluid pathways 41 and 42 are in communication with the identified exhaust channel 20, and 41/42 further are connected to channel 46”, (Remarks, page 9) the examiner is not persuaded.  The applicant alleges that fluid flows from 41/42 to 46, but Thornelow discloses no such flow.  To the contrary, Thornelow explicitly establishes flow (see col. 2, ln. 61 through col. 3, ln. 2) from the variable control orifice (40) to the discharge passage, and between the return channel (32) and the piston chamber (containing piston 43), but does not establish flow across the piston (43).  While there are pistons which have bleed passages which establish flow through their sealing walls, there is no mention of such a feature in Thornelow.  Furthermore, one of ordinary skill in the art would have plainly understood such a leakage to have effects on the control of the behavior of at least the variable control orifice (40).  As the context of Thornelow relates to the behavior of that very element, the lack of any discussion of a bleed flow across the would lead one of ordinary skill to the conclusion that no such bleed passage is present, and that the piston (43) fluidly isolates the discharge side (at 41/42) from the inlet side (at 46).  Accordingly, the examiner holds that the preponderance of evidence contained in Thornelow indicates that the applicant’s alleged flow does not take place.
With respect to the argument that the limitations of claim 13 is not taught, the examiner cites herein to Haga, as discussed above to teach the limitations thereof.
With respect to the argument regarding fluid flow from the other outlet (14) of Thornelow, this is not precluded by the claim language.  Specifically, the recited flows relate to flow from the pump output, which is the outlet (15) of one pump (10) as mapped herein.  Accordingly, flow from the other outlet (14) does not flow from the mapped pump outlet and is therefore not limited by the argued claims.
With respect to the argument that Thornelow does not teach a single inlet and single outlet, the examiner is not persuaded.  First, the mapping has been clarified herein as the interface between the annulus (31) and the return passage (32).  While fluid enters the annulus (31) from multiple locations, all flow in the return channel flows through the single inlet as mapped.
In view of the above, the examiner concludes that the claimed invention is anticipated or obvious as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 September 2022